In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00036-CR



       COREY DEWAYNE WILBERT, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 76th District Court
                 Camp County, Texas
             Trial Court No. CF-17-01787




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                            ORDER

       Corey Dewayne Wilbert has filed an appeal from a judgment of conviction entered by the

76th Judicial District Court of Camp County. Wilbert retained Clay Dean Thomas to represent

him on appeal, but Thomas has filed a motion to withdraw with this Court averring that Wilbert

no longer desires his services. Thomas’ motion satisfied the requirements of Rule 6.5 of the Texas

Rules of Appellate Procedure, and we hereby grant the motion to withdraw. See TEX. R. APP. P.

6.5.

       In light of these circumstances, we abate this case to the trial court so that it may conduct

whatever hearings are necessary to make the following determinations: (1) whether Wilbert still

desires to prosecute this appeal and, if so, (2) whether Wilbert is indigent and entitled to the

appointment of counsel to represent him on appeal. If Wilbert is determined to be indigent, then

the trial court shall appoint counsel to represent him on appeal.

       The trial court may enter any orders necessary to implement these directives. Any hearing

shall be conducted by the trial court within fifteen days of the date of this order. Appropriate

orders and findings shall be sent to this Court in the form of a supplemental clerk’s record within

ten days of the date of the hearing contemplated by this order. The reporter’ record of any hearing

shall be filed with this Court within ten days of the date of the hearing contemplated by this order.

       All appellate timetables are stayed and will resume on our receipt of the supplemental

appellate record.




                                                 2
      IT IS SO ORDERED.

                          BY THE COURT

Date: March 20, 2019




                          3